Citation Nr: 0812381	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  04-28 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial or staged rating in excess of 
10 for headaches.

2.  Entitlement to an initial or staged rating in excess of 
10 percent for tinnitus.

3.  Entitlement to an initial or staged compensable rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran; wife of veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1970 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The veteran's claims file has subsequently been 
transferred to the RO in San Diego, California.

The Board finds it useful to summarize the procedural history 
of this appeal.  The veteran filed a claim for service 
connection in June 1996.  In an October 1996 rating decision, 
the RO, in pertinent part, granted service connection for 
tinnitus, assigning a 10 percent rating, bilateral hearing 
loss, assigning a noncompensable rating, deferred a rating as 
to service connection for headaches, and found that a claim 
for service connection for hypertension was "not well 
grounded".  The veteran filed a notice of disagreement and 
he was issued an April 1998 statement of the case (SOC) 
regarding the disability ratings assigned to the tinnitus and 
bilateral hearing loss disabilities and service connection 
for hypertension.  The veteran submitted a statement received 
in June 1998.  After review of this statement, the Board 
finds that the statement constituted a substantive appeal as 
to the issues of an increased rating for tinnitus and 
bilateral hearing loss.  See 38 C.F.R. § 20.202.  

In February 2002, the RO issued the veteran another rating 
decision, which noted that this was a rating decision on the 
claim filed in June 1996.  In pertinent part, the RO 
continued the ratings previously assigned to the tinnitus and 
hearing loss disabilities and continued the denial of service 
connection for hypertension.  In addition, the RO granted 
service connection for chronic headaches, assigning a 10 
percent rating.  The veteran again filed a notice of 
disagreement to the ratings previously assigned to the 
tinnitus and hearing loss disabilities and to the denial of 
service connection for hypertension, as well as to the rating 
assigned to the headache disability.  In May 2004, the RO 
issued an SOC regarding the ratings assigned to the bilateral 
hearing loss, tinnitus, and the headache disability.  The 
veteran again timely filed a substantive appeal.

Also in May 2004, the RO issued a rating decision granting 
service connection for hypertension.  The veteran did not 
file a notice of disagreement to the rating assigned this 
disability, and a claim regarding an increased rating for 
this disability had not been previously perfected.  This 
issue is not presently before the Board.  

Based on this procedural history, the veteran perfected the 
issues regarding the disability ratings assigned to the 
tinnitus and hearing loss disabilities stemming from the 
initial grant of service connection in the October 1996 
rating decision and perfected the issue of the rating 
assigned to the headache disability stemming from the initial 
grant of service connection in the February 2002 rating 
decision (which had previously been deferred in the October 
1996 rating decision).  Therefore, the Board finds that the 
three claims on appeal are based on challenges to the initial 
disability ratings assigned.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999) (noting distinction between claims 
stemming from an original rating versus increased rating).

The veteran testified before the undersigned Veterans Law 
Judge in February 2008.  A copy of the transcript of this 
hearing has been associated with the claims file.

Review of the claims file indicates that additional claims 
have been raised.  These claims are entitlement to service 
connection for a psychiatric disability secondary to service-
connected tinnitus, and service connection for a cervical 
spine disability and a back disability.  The RO is directed 
to take appropriate action regarding these claims.

The issues of entitlement to an increased rating for 
headaches, hearing loss, as well as consideration of an 
extraschedular rating for tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.
FINDING OF FACT

The veteran's service-connected tinnitus has been assigned a 
10 percent rating, which is the maximum schedular rating 
authorized under 38 C.F.R. § 4.87, Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2007); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  Therefore, further discussion of the VCAA is not 
warranted in regard to the claim for an increased schedular 
rating for tinnitus.  


Factual Background, Law and Regulations, and Analysis

The veteran requested an increased evaluation for tinnitus, 
noting the severity of the disability and the impact the 
disability has on his employment and daily life.

During the pendency of this appeal, there has been important 
case law development regarding interpretation of the portion 
of the schedule dealing with the rating of tinnitus.  In 
Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003, versions of 38 C.F.R. § 
4.87, Diagnostic Code 6260, required the assignment of dual 
ratings for bilateral tinnitus.  VA appealed this decision to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit concluded that the Court erred in not deferring to 
the VA's interpretation of its own regulations, 38 C.F.R. §§ 
4.25(b), 4.87, Diagnostic Code 6260, which limits a veteran 
to a single disability rating for tinnitus, regardless 
whether the tinnitus is unilateral or bilateral. 
Subsequently, in July 2006, the stay of adjudication of 
tinnitus rating cases was lifted.

The October 1996 rating decision assigned the veteran's 
service connected tinnitus the maximum schedular rating 
available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 
6260.  As there is no legal basis upon which to award a 
higher schedular evaluation for tinnitus, the veteran's 
appeal of the rating assigned in the October 1996 rating 
decision must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

In the remand portion of the Board's instant decision, the 
Board addresses entitlement to an extraschedular rating for 
tinnitus.


ORDER

Entitlement to a scheduler rating in excess of 10 percent for 
bilateral tinnitus is denied.




REMAND

The Board finds that a remand is necessary to allow for 
additional development and to preserve the veteran's due 
process rights regarding the remaining claims on appeal.

The Board notes that additional evidence has been submitted 
since the last issued supplemental statement of the case 
(SSOC).  Most of this additional evidence is either pertinent 
to claims other than those currently in appellate status or 
is duplicate of evidence previously of file.  Among these 
records, however, are audiometric testing results dated in 
August 2002 and July 2007.  These test results were not 
previously of record.  As this evidence is both relevant and 
pertinent to the increased rating claim for bilateral hearing 
loss, the Board finds that a remand is necessary to allow for 
the AMC/RO to have initial consideration of this evidence, as 
the veteran has not waived initial consideration of this 
evidence by the agency of original jurisdiction (AOJ).  See 
38 C.F.R. §§ 19.31, 19.37, 20.1304.  

Also in regard to the claim for a higher initial or staged 
rating for bilateral hearing loss, a review of the results of 
the last VA audiology examination, conducted in April 2007, 
indicates results that they are close to what is required to 
substantiate a 10 percent rating, albeit they do not meet 
these criteria.  See 38 C.F.R. § 4.85.  After review of this 
examination report and other audiometric testing results of 
record, the Board finds that the veteran should be provided 
with an additional VA audiology examination to determine the 
current severity of his bilateral hearing loss disability.  

The claims file also includes the veteran's testimony and 
medical evidence related to the severity of his tinnitus.  
The evidence includes the veteran's contention, in essence, 
that his tinnitus greatly interferes with his ability to work 
and his overall quality of life.  Although the RO had 
previously noted consideration of whether referral for an 
extraschedular rating was warranted, upon remand, the Board 
finds that the AMC/RO should again review the evidence of 
record and specifically consider whether the veteran's claim 
should be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to consider 
whether an extraschedular rating is warranted for the 
veteran's tinnitus under the provisions of 38 C.F.R. § 3.321.

The AMC/RO's determination should be clearly noted in the 
claims file.  See  
Regarding the claim for an increased rating for the headache 
disability, the Board notes that the claims file includes 
multiple VA examinations that document the veteran's 
headaches.  In the most recent VA examination of record that 
evaluated this disability, which was conducted in March 2007, 
the examiner diagnosed "chronic headaches."  She reported 
that during a flare-up, the veteran is able to go to work, 
but he required medication to do so.  She also noted that, as 
a result of the headache condition, the veteran at times had 
difficulty performing meaningful exercises, playing sports, 
and performing his activities of daily living.  In contrast, 
in a March 2004 VA examination, the examination reported that 
the veteran had headaches that were constant and that lasted 
all day, and although able to take care of household 
activities, the veteran could not go to work.  The examiner 
noted that the veteran was unemployed.

In addition, the Board notes that the criteria for rating the 
veteran's headache disability are largely based upon the 
number and severity of prostrating attacks.  Although the 
veteran has not been consistently diagnosed as having 
migraine headaches, the service-connected headache disability 
is rated under the diagnostic code for migraine headaches, as 
the most analogous diagnostic code to his disability.  See 
38 C.F.R. § 4.20.  Under Diagnostic Code 8100, located in 
38 C.F.R. § 4.124a, headaches with less frequent attacks than 
the criteria for a 10 percent rating are rated as 
noncompensable (0 percent).  Headaches with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months are rated 10 percent disabling.  Headaches 
with characteristic prostrating attacks occurring on an 
average once a month over last several months are rated 30 
percent disabling.  Headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability are rated 50 percent disabling.  See 
38 C.F.R. § 4.124a.  The examinations of record do not 
directly address whether the veteran has prostrating attacks 
of headaches.  

As the evidence of record is somewhat contradictory as to the 
limitations the veteran's headache disability causes and 
medical evidence which directly addressed the question of 
whether the veteran's headache disability was manifested by 
prostrating attacks would aid in the rating of the 
disability, the Board finds that upon remand the veteran 
should be afforded an additional VA examination that 
evaluates the severity of his headache disability.  38 C.F.R. 
§ 3.327; VAOPGCREC 11-95 (1995); see also, e.g., Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994). 

Accordingly, the case is REMANDED for the following actions:

1.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the veteran's 
claims on appeal must be obtained for 
inclusion in the record.

2.  Schedule the veteran for a 
comprehensive VA audiology examination 
for the purposes of determining the 
current severity of his bilateral hearing 
loss.  The claims file should be 
furnished to the audiologist for his or 
her review.

3.  The veteran should be scheduled for a 
VA examination for the purpose of 
determining the current severity of his 
service-connected headache disability.  
The claims file should be sent to the 
examiner.

Following the review of the relevant 
evidence in the claims file, the examiner 
should note all relevant symptoms and 
abnormal clinical findings.  

The examiner should note whether the 
veteran's service-connected headache 
disorder is manifested by headaches that 
are prostrating in nature and if so, the 
approximate frequency and duration of 
such headaches should be reported.  

The examiner should answer the following:

Is the veteran's service-
connected headache 
disability manifested by 
very frequent completely 
prostrating and prolonged 
attacks that are 
productive of severe 
economic inadaptability? 

The examiner is requested to provide 
a rationale for any opinion 
provided.  If the clinician is 
unable to answer any question 
presented without resort to 
speculation, he or she should so 
indicate.

4.  Thereafter, the veteran's claims on 
appeal must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  

The AMC/RO should specifically consider 
whether the veteran's claim for an 
extraschedular rating for tinnitus should 
be referred to the Under Secretary for 
Benefits or the Director of the 
Compensation and Pension Service to 
consider the disability for an 
extraschedular rating.  
The AMC/RO's determination should be 
clearly noted in the claims file.

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran must be provided with an 
SSOC, which addresses all of the evidence 
received since the last SSOC was issued.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

The purpose of this remand is to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


